Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are currently pending and are presented for examination on the merits, with Claims 13-15 being withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 17 and 18 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  These claims affirmatively recite “a person,” and as such include a human organism within the scope of the claims.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 19 depends from 16, but recites term “the artificial intelligence” which originates in Claim 17, as such the term lacks antecedent basis and renders the claim indefinite.  It is assumed that Claim 19 was intended to depend from Claim 17.  Appropriate correction is required.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. 	Determining the scope and contents of the prior art.
b. 	Ascertaining the differences between the prior art and the claims at issue.
c. 	Resolving the level of ordinary skill in the pertinent art.
d. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 2, 11, 12 and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. 10,210,474 to Robinson et al., in view of US 2003/0038179 to Tsikos et al. 
With respect to Claim 1, Robinson teaches an apparatus, comprising: a cabinet body (FIGS. 7, 8, bank of lockers) comprising a sending window (FIGS. 7,8; doors) and a chamber (FIGS. 7,8, inside the bank), wherein the sending window is connected with the chamber (FIGS. 7,8), and the sending window is disposed on a surface of the cabinet body (FIGS. 7,8); a human-machine interaction device disposed on the cabinet body for information interaction with a user (FIGS. 7-21); an inspection device (camera, sensor) disposed in the chamber and configured to perform security inspection on a package dropped into the chamber for delivery (FIGS 7,8; col 12, ln 35-50; col 18, ln 30-40), wherein the inspection device has a receiving end and an output end (sensors and scales would define sensing zones and spaces having receiving ends and output ends), and at least part of the receiving end is located within a scope of a forward projection of the sending window (the camera has receiving end in the door or front panel of the locker bank; infrared and other sensors would sense forwardly as well); and at least one storage component (each locker) disposed in the chamber and corresponding to the output end to receive the package passing through the inspection device (where the sensing zone or scale does not coextend with the inside of a locker there will be a portion of the space used for sensing and a portion used solely for storing the package).
Robinson fails to expressly teach, but Tsikos teaches scanning packages for dangerous or explosive items. ([1389];[1532]; “EDS”)  Tsikos discusses the shortcomings and drawbacks associated with prior art image scanners. ([0010-12])  It would have been obvious to one of ordinary skill in the art to modify Robinson to include detection for dangerous and explosive packages, so as to address the shortcomings and drawbacks of prior art scanners as discussed in Tsikos.
With respect to Claim 2, Robinson teaches wherein the inspection device comprises a conveying component, a ray component, a detector component, and a weighing component, the conveying component extends from the sending window in a direction towards the storage component (door opening), the ray component and the detector component are used to perform security inspection on the package (infrared would be a ray and detector component, and the weighing component is used to detect a weight of the package (scale). (col. 18, ln 30-40)
With respect to Claim 11, Robinson teaches at least one temporary storage unit, and the temporary storage unit comprises multiple storage compartments for storing items. (FIGS. 7,8, the lockers can be for temporary storing items)
With respect to Claim 12, Robinson teaches wherein the cabinet body is further disposed with any one or combination of multiple package compartments, a lighting indication unit, a video monitor unit, a display unit, a lightning arrester, a signal antenna component, a packaging material storage unit, and a canopy. (FIGS. 7-20)
With respect to Claim 16, Robinson fails to expressly teach, but Tsikos teaches wherein the security inspection includes generating a scanned image ([0009-13]) of the package, and the apparatus further comprises a processor and a memory (throughout) configured to cause the processor to execute a method comprising: sending the scanned image to a remote judgment terminal; receiving confirmation from the judgment terminal that the package has passed security inspection; and accepting the package. ([0322], Remote monitoring configuration and service (RMCS) system)

Claims 17, 19, and 20 are rejected under 35 USC 103 as being unpatentable over Robinson, in view of Tsikos, and further in view of PCT/US2018/060790 to Almogy.
With respect to Claim 17, Robinson fails to expressly teach, but Almogy teaches wherein the security inspection is performed by an artificial intelligence locally and a person remotely at the judgment terminal. [0041];[0347];[0358].  Almogy discusses certain benefits of using AI, including the ability to separate produce based on freshness [0358].  As such, it would have been obvious to one of ordinary skill in the art to modify Robinson to incorporate AI or machine learning to provide additional capabilities such as determining produce freshness, etc.
With respect to Claim 19, the combination of Robinson, Tsikos, and Almogy teaches wherein the artificial intelligence is a mathematical model of dangerous and explosive items.  An AI model is a mathematical model and Tsikos teaches wherein the subject matter of inspection is dangerous or explosive. Under the same rationale as Claim 17, it would have been obvious to one of ordinary skill in the art to modify Robinson to include this limitation. 
With respect to Claim 20, the combination of Robinson, Tsikos, and Almogy teaches an artificial intelligence and wherein the security inspection includes scanning the package and the security inspection is performed by the artificial intelligence. (Almogy, [0358])  Under the same rationale as Claim 17, it would have been obvious to one of ordinary skill in the art to modify Robinson to include this limitation.

Claim 18 is rejected under 35 USC 103 as being unpatentable over Robinson, in view of Tsikos, Almogy, and further in view of US 2018/0147726 to Kobayashi et al.
With respect to Claim 18, Robinson fails to expressly teach, but Kobayashi teaches wherein the security inspection is repeated if the judgments of the artificial intelligence and the person are inconsistent.  [0040]  Kobayashi discusses a need for a method of easily identifying parameters for calibration. [0004]  It would have been obvious to one of ordinary skill in the art to modify Robinson to reinspect where different results occur so as to enable the recalibration of identified parameters.


	Claims 3-10 are rejected under § 103 as being unpatentable over Robinson in view of Tsikos, and further in view of US 2006/0020366 to Bloom.
	With respect to Claim 3, Robinson teaches multiple storage components (FIGS. 7,8), but fails to expressly teach a package conveying device, wherein the multiple storage components are disposed on the package conveying device, so that the package conveying device is configured to convey the package along a fixed movement trajectory in the cabinet body; wherein a collecting window is further disposed on the surface of the cabinet body, and a forward projection of the collecting window is located within a scope of the movement trajectory of the package.  Disclosing an SmartBin Unit having a display, multiple storage bins, and a scanner port leading into the unit (FIG. 12), Bloom teaches a greater package shipping process that includes a package conveying device (“conveyors” throughout), multiple storage bins disposed on a conveying device (FIGS. 4, 6, 8A), the conveyor being configured to convey a package along a fixed movement trajectory (FIGS, 4, 6, 8A) in a space defined by a body (FIGS. 4,6,8, 8A, 12), a collecting window disposed on a surface of the body (FIG. 6; FIG. 8 (233); FIG. 8A (50); FIG. 12).  Bloom discusses the disadvantages that consumers face with respect to shipping and handling of packages, and the need for more efficient methods of delivery. [0005-06] it would have been obvious to one of ordinary skill in the art to modify Robinson to include these limitations as taught by Bloom, in order to increase efficiency and reduce the disadvantages surrounding shipping and handling packages.
With respect to Claim 4, Robinson fails to expressly teach, but Bloom teaches wherein the package conveying device comprises a conveying track and a bracket (FIGS. 4,6, 8, 8A), the multiple storage components are disposed on the bracket, and the bracket is disposed on the conveying track and drives the storage components to move along the conveying track; wherein the conveying track is a revolving track (FIGS. 3, 4,6,8; “revolving” throughout).  Under the same rationale as Claim 3, it would have been obvious to one of ordinary skill in the art to modify Robinson to include this limitation. 
With respect to Claim 5, Robinson fails to expressly teach, but Bloom teaches wherein the package conveying device comprises a foldable bracket ([0150];[0172];[0220];[0227]; [0233]), the foldable bracket comprises multiple telescopic units([0220];[0227];[0233]), the storage components are telescopic storage components, each of the telescopic units is disposed with at least one storage component, and the storage components perform synchronous telescopic movement with the telescopic units ([0150];[0172];[0220]; [0227];[0233]).
With respect to Claim 6, Robinson fails to expressly teach, but Bloom teaches wherein the multiple storage components are storage brackets reciprocating along a first direction, and the multiple storage components are sequentially disposed on the package conveying device along the first direction; wherein the multiple storage components are arranged at different intervals along the first direction. (FIGS. 3,4, 6)  Under the same rationale as Claim 3, it would have been obvious to one of ordinary skill in the art to modify Robinson to include this limitation. 
With respect to Claim 7, Robinson fails to expressly teach, but Bloom teaches a first abnormal package window and a first abnormal package channel, wherein: the first abnormal package window is disposed on the surface of the cabinet body, and a forward projection of the first abnormal package window is located within a scope of the first abnormal package channel; the first abnormal package channel extends from the receiving end toward a bottom of the cabinet body, and an abnormal package detected by the inspection device is moved to a region of the first abnormal package window through the first abnormal package channel. ([0189]-[0193], discussing inspection and moving erroneous packages). Under the same rationale as Claim 3, it would have been obvious to one of ordinary skill in the art to modify Robinson to include this limitation. 
With respect to Claim 8, Robinson fails to expressly teach, but Bloom teaches a first abnormal package window and a first abnormal package channel, wherein: the first abnormal package window is disposed on the surface of the cabinet body, and a forward projection of the first abnormal package window is located within a scope of the first abnormal package channel; the first abnormal package channel extends from the receiving end toward a bottom of the cabinet body, and an abnormal package detected by the inspection device is moved to a region of the first abnormal package window through the first abnormal package channel. ([0189]-[0193], discussing inspection and moving erroneous packages). Under the same rationale as Claim 3, it would have been obvious to one of ordinary skill in the art to modify Robinson to include this limitation.
With respect to Claim 9, Robinson fails to expressly teach, but Bloom teaches a first abnormal package window and a first abnormal package channel, wherein: the first abnormal package window is disposed on the surface of the cabinet body, and a forward projection of the first abnormal package window is located within a scope of the first abnormal package channel; the first abnormal package channel extends from the receiving end toward a bottom of the cabinet body, and an abnormal package detected by the inspection device is moved to a region of the first abnormal package window through the first abnormal package channel. ([0189]-[0193], discussing inspection and moving erroneous packages). Under the same rationale as Claim 3, it would have been obvious to one of ordinary skill in the art to modify Robinson to include this limitation.
With respect to Claim 10, Robinson fails to expressly teach, but Bloom teaches wherein the package conveying device comprises a lifting device, the lifting device is disposed between the inspection device and the storage components, the lifting device is configured to reciprocate in a first direction, and the multiple storage components are sequentially disposed on the package conveying device along the first direction (FIGS. 3,4,6,8,8A); wherein the surface of the cabinet body is further disposed with a second abnormal package window, and the lifting device is configured to convey an abnormal package to the second abnormal package window. ([0182-184];[0374], “lift”)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J JACOB whose telephone number is (571)270-3082.  The examiner can normally be reached on M-F 8:00-5:00, alternating Fri. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 5712728105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM J JACOB/            Examiner, Art Unit 3696